Name: Commission Regulation (EC) NoÃ 885/2005 of 10 June 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of a name in the Ã¢ Register of protected designation of origin and protected geographical indicationsÃ¢ (Olive de Nice) Ã¢  (PDO)
 Type: Regulation
 Subject Matter: Europe;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 11.6.2005 EN Official Journal of the European Union L 148/30 COMMISSION REGULATION (EC) No 885/2005 of 10 June 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of a name in the Register of protected designation of origin and protected geographical indications (Olive de Nice)  (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin of agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof. Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, the request from France to register the name Olive de Nice has been published in the Official Journal of the European Union (2) . (2) As no declaration of objection within the meaning of Article 7 of the Regulation has been forwarded to the Commission, this name can thus be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name listed in the Annex to this Regulation is hereby added to the Annex to Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 84, 3.4.2004, p. 12. (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 737/2005 (OJ L 122, 14.5.2005, p. 15). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION: Fresh or processed fruit, vegetables and cereals FRANCE Olive de Nice (PDO)